Citation Nr: 0001829	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  91-43 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for residuals of 
surgery of the right tarsal navicular.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the lumbar 
spine.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the left 
knee.

5.  Entitlement to a compensable evaluation for service-
connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to July 1989.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Columbia, South Carolina.  That rating decision 
established service connection for hypertension, evaluated as 
10 percent disabling; and for multiple joint arthritis, 
specifically degenerative arthritis of the lumbar spine, 
cervical spine, knees, hips, assigned one combined 10 percent 
evaluation.  The RO also established service connection for 
tinea versicolor and tinea cruris, evaluated as 
noncompensably disabling.  The grants were effective July 10, 
1989.  The RO further denied service connection for pes 
planus and residuals of surgery of the right tarsal 
navicular.  The veteran perfected an appeal with respect to 
each determination.  

By way of history, the Board remanded the veteran's claims in 
July 1992.  Thereafter, in a rating decision dated in October 
1994, the RO assigned separate 10 percent evaluations for 
arthritis of the lumbar spine, cervical spine, and right and 
left hips, and assigned zero percent evaluations for 
arthritis of each knee, effective back to July 10, 1989.  In 
February 1996, the Board denied an increased rating for 
hypertension and remanded the remaining issues.  Absent the 
veteran's appeal of the denial of an increased rating for 
hypertension to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
the Board's February 1996 decision became final and 
terminated the veteran's appeal with respect to hypertension.  
See 38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1999).

In a rating decision dated in September 1996, the RO 
increased the zero percent ratings assigned for degenerative 
joint disease of the left knee and tinea versicolor/tinea 
cruris to 10 percent, effective back to July 10, 1989.  At 
that time the RO also established service connection for 
post-traumatic stress disorder (PTSD), evaluated as zero 
percent disabling, effective December 15, 1995, and denied 
entitlement to service connection for arthritis of the feet 
and ankles.  The veteran did not appeal the RO's denial 
pertinent to his feet and ankles or the assigned percentage 
evaluation for PTSD or the effective date.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1999).

In August 1997, the Board issued a decision and remand.  In 
the decision, the Board assigned a 30 percent evaluation for 
tinea versicolor, and denied evaluations in excess of 10 
percent for the left hip, the right hip and the cervical 
spine.  The Board remanded the issues of entitlement to 
service connection for pes planus and for residuals of 
surgery of the right tarsal navicular; and entitlement to 
increased/compensable evaluations for service-connected 
degenerative joint disease of the lumbar spine and left and 
right knee.

Here, the Board notes that the veteran requested 
reconsideration of the determinations pertinent to his 
cervical spine and hips pursuant to 38 C.F.R. §§ 20.1000, 
20.1001 (1999), and notified the Court of his desire to 
protect his rights of appeal to the court in the event 
reconsideration was denied by the Board.  The Board denied 
his request for reconsideration, but notified him of newly 
enacted 38 U.S.C.A. § 7111, see Pub. L. No. 105-111, 111 
Stat. 2271 (1997), enabling the Board to review prior Board 
decisions on the grounds of clear and unmistakable error 
(CUE), see also VAOPGCPREC 1-98 (January 13, 1998), and that 
the Board would thus construe his request for reconsideration 
as a CUE claim.  However, in a subsequent letter, dated in 
May 1999, the Board advised the veteran that consistent with 
final CUE regulations, the veteran's prior reconsideration 
request would not be accepted as a CUE motion absent 
notification from the veteran or his representative within 60 
days that a CUE motion was being made.  Within such time 
frame the Board received correspondence from the veteran 
indicating his desire to pursue a claim of CUE in prior Board 
decisions.  That matter will be addressed in a separate 
decision; the decision herein below pertaining only to the 
issues shown on the first page, having been developed by the 
RO on remand by the Board. 


FINDINGS OF FACT

1.  Bilateral pes planus existed prior to service and 
increased in severity during service.  

2.  A congenital right tarsal navicular problem was 
surgically treated in service and the competent and probative 
evidence does not reflect disabling residuals resulting 
therefrom.

3.  Degenerative joint disease of the lumbar spine results in 
no more than minimal disability, characterized primarily by 
subjective complaints of pain disproportionate to objective 
clinical findings.

4.  Degenerative joint disease of the left knee results in no 
more than complaints of pain with activity, without 
significant limitation of knee motion, instability or other 
knee impairment.

5.  Degenerative joint disease of the right knee results in 
no more than complaints of pain with activity, without 
significant limitation of knee motion, instability or other 
knee impairment.  



CONCLUSIONS OF LAW

1.  Pre-existing pes planus was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306(a) (1999).

2.  No disability was incurred as a result of in-service 
surgical treatment of a right tarsal navicular.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected degenerative joint disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5290 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected degenerative joint disease of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (1999).

5.  The criteria for no more than a 10 percent evaluation for 
service-connected degenerative joint disease of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served as a practical nurse/instructor in the 
military for 20 years.

On the report of medical history dated in May 1968, in 
connection with pre-induction, the veteran complained of foot 
trouble.  A physician indicated that the veteran had flat 
feet.  Records dated in July of 1969 show treatment with 
supports for pes planus.  A record dated in June 1971 
reflects that the veteran had an accessory navicular bone 
bilaterally; in August and November 1971 he was noted to 
complain of pain over his navicular bones.  

In 1972, the veteran underwent accessory navicular and 
partial excision of the navicular bone on the right foot.  On 
the report of medical examination dated in May 1972, he was 
noted to walk with a limp favoring his right leg.  There was 
a three-inch scar on the medial right ankle and the veteran 
wore Whitman plates in his shoes.  In June 1972 the vetera 
complained of pain over the right navicular bone.  A June 
1972 x-ray of the right ankle revealed a small bony density 
in the medial aspect of the foot in the soft tissues "that 
may be related to an old chip fracture."  The conclusion was 
degenerative change about the navicular articulation.  In a 
June 1972 physical profile the veteran was noted to be 
permanently restricted from crawling, stooping, running, 
jumping, prolonged standing and marching.  

In May 1973, the veteran was evaluated for complaints of foot 
pain with duty-related activities.  In July 1980 the veteran 
complained of injury to the right calf; the impression was 
possible Achilles tendonitis.  In September 1982 he 
complained of lower lumbar back pain after lifting an 
individual a day earlier.  Examination revealed point 
tenderness at L4 to L5, but a normal range of motion.  The 
impression was ligament strain.  On a June 1984 report of 
medical examination, the veteran's pes planus was noted to be 
moderate and symptomatic.  

A service medical record dated in May 1987 shows treatment of 
the veteran for osteoarthritis of his knees, with a possible 
mild medial meniscus tear, as well as for chronic back pain.  
Examination revealed no effusion, no ligamentous laxity and a 
full range of knee motion.  The veteran's back was stated to 
be "now functional."  An April 1988 note indicates the 
veteran was profiled based on multiple joint arthritis.  

A report of service medical examination for the purpose of 
separation is dated in April 1989.  At that time no 
disability of the feet or right navicular area was indicated.  
The examination report does note arthritis, to include as 
affecting the veteran's knees and lumbar spine.  On the 
accompanying report of medical history, the veteran reported 
taking daily maintenance medication for his arthritis pain.  
He complained of joint pain and arthritis, to include 
recurrent back pain and foot trouble.  The Medical Evaluation 
Board Proceedings note degenerative arthritis of the 
cervical/lumbar spine and of the hips and knees.  The 
evaluation report lists clinical findings.  The veteran 
demonstrated tenderness to palpation over the lower lumbar 
area.  There was stated to be an "adequate" range of back 
motion, with tenderness at the extremes of motion.   
Specifically, the veteran had forward flexion limitations due 
to pain in the last 10 to 15 degrees of movement.  There was 
tenderness over the sacroiliac joints on both sides.  Knee 
examination revealed "markedly palpable" patello-femoral 
grating in the patellar regions.  There was also noted to be 
some palpable synovitis along the medial aspect of both 
patella tendons, right more than left.  Ankle examination 
revealed a full range of motion without synovitis or 
effusion.  The examiner note the veteran was physically 
limited and that he had a "great deal of" symptoms with 
strenuous activities.

An August 1989 report of lumbosacral spine x-ray notes normal 
alignment, without lytic, blastic lesion, fracture or disc 
apace abnormality except for possible slight decrease of L5 
to S1.  An x-ray report regarding the feet notes that both 
were unremarkable, without demonstrated abnormality.


A VA orthopedic examination report dated in September 1989 is 
of record.  The veteran complained of musculoskeletal pain at 
that time.  The examiner noted a barely visible two-inch 
surgical scar of the right medial malleolus area, subsequent 
to 1972 surgical removal of an accessory navicularis bone of 
the right foot.  The orthopedic examiner stated that "[a]n 
accidental finding of this examination is that the veteran 
has bilateral, congenital flat feet without a valgus 
deformity."  The examiner indicated that there were no 
clinical findings on examination with the exception of the 
surgical scar.

In February 1990, the veteran reported for a VA examination; 
x-rays of the knee joints showed fabella bilaterally.  The 
veteran had no right foot complaints at that time and the 
examiner described his scar as "barely visible, difficult to 
find."  The examiner did note that the veteran had bilateral 
congenital flat feet without valgus deformity.  All skeletal 
joints including the knees were noted to have normal 
configuration and ranges of active and passive motion.  There 
was no evidence of swelling, synovial edema, articular 
effusion or crepitus.  

In a September 1990 rating decision, the RO established 
service connection for multiple joint arthritis to include 
affecting the lumbar spine and knees; all joints involved 
were combined under one 10 percent evaluation. 

In a statement received in February 1991, the veteran 
complained of pain with standing and walking and argued that 
higher evaluations were warranted for his joint problems.  
The veteran acknowledged that he had flat feet prior to 
entering service but argued that such were aggravated by 20 
years of service duties and further stated that he continued 
to suffer from such problems.  He also argued that his right 
navicular pain became worse following his surgery, and in 
part indicated that such may be related to the tendonitis he 
suffered during service.

In connection with his claim the RO requested records from 
Richland Memorial Hospital; in March 1991 they reported that 
they had no records pertinent to the veteran.

In April 1991 the veteran testified before an RO Hearing 
Officer and again reported pain due to arthritis in his 
joints with activity.  He also reported that he had received 
treatment in service, specifically metal plates to be worn in 
his shoes.  He reported that his navicular pain and his pes 
planus became worse over time, and indicated that his duties, 
to include a lot of walking as a clinical nurse, aggravated 
them.

An outpatient record dated in July 1991 reveals treatment for 
"minimal DJD" with a primary complaint of non-radiating, 
sharp right hip pain for with the veteran was taking Motrin.

A report of a lumbar spine x-ray dated in October 1992 
indicates a narrowing of the disc space between L5 and S1, 
with air in the disc, indicative of disc degeneration.  Knee 
x-rays were normal.  The veteran presented for VA heart 
examination and was incidentally noted to demonstrate a full 
range of leg motion, without gross deformities.  Knee jerks 
were absent.  In connection with a joints examination the 
veteran complained of generalized arthritis affecting joints 
to include his knees, for which he reported taking Feldene to 
help control pain.  The veteran was able to flex to within 
six inches of this toes, extend 15 degrees, laterally bend 25 
degrees bilaterally and rotate 15 degrees bilaterally.  His 
knees were stable in all planes of motion.  He had zero to 
120 degrees of motion bilaterally, without effusion.  There 
was crepitus.  The examiner noted a well-healed right foot 
scar, with mild tenderness present.  There was a full range 
of bilateral ankle motion with mild swelling, left worse than 
right.  The diagnoses were generalized degenerative arthritis 
and status-post surgical excision of accessory navicula on 
the right with mild residual pain.

In February 1994, the veteran reported for a VA examination.  
He demonstrated right knee motion from zero to 120 degrees 
and left from 5 to 125 degrees.  Both knees were stable to 
anterior, posterior and medial lateral stress testing.  There 
was mild medial joint line tenderness of the right knee 
especially on valgus stressing, without significant 
tenderness of the left knee.  Neither knee had significant 
effusion.  There were no focal neurologic findings in the 
upper or lower extremities.  Knee x-rays showed very minimal 
medial joint space narrowing bilaterally.  The examiner 
concluded that there was right knee pain that likely 
represented early arthritis "but there is no radiographic 
evidence to confirm degenerative arthritis of either knee."

In a rating decision dated in October 1994, the RO assigned 
separate 10 percent evaluations for arthritis of the lumbar 
spine, cervical spine and right and left hips, and assigned 
zero percent evaluations for arthritis of each knee, 
effective back to July 10, 1989.  

In June 1996, the veteran appeared for a VA examination of 
his joints.  He reported a decreased range of back motion, 
with constant pain but without radiation to the extremities.  
He also denied weakness, paresthesias, and giving way of his 
lower extremities and denied worsening pain with increased 
activity.  He indicated some relief with the use of non-
steroidal medication.  The veteran reported knee pain, 
without swelling, giving way or locking.  He reported 
basically continuous pain related to his level of activity 
and the weather.  The veteran further complained of right 
foot pain, without evidence of swelling.  He denied having to 
wear shoe modifications.  He reported bilateral flat feet 
resulting in aching with prolonged standing.  

Examination of the back in June 1996 revealed diffuse 
tenderness over the lumbar spine without point tenderness or 
tenderness to palpation over the paraspinous muscles or the 
spinous processes on isolation.  The veteran had lumbar 
flexion to 65 degrees, extension to 15 degrees and lateral 
bending to 15 degrees.  His motor strength was full and 
straight leg raising was negative.  

In June 1996, the examiner also evaluated the veteran's 
knees.  There was no evidence of right knee effusion and the 
veteran was non-tender to palpation.  There was some 
crepitation.  The veteran had right knee motion from zero to 
125 degrees. The right knee was stable.  There was no 
evidence of left knee effusion and the veteran was nontender 
to palpation.  The left patella was minimally tender to 
palpation upon compression and there was some crepitus.  
Motion was from zero to 125 degrees and the left knee was 
stable.  There was a well-healed incision on the medial 
aspect of the right foot.  It was nontender to palpation; the 
examiner noted that the scar appeared to be adherent to the 
underlying structures upon motion.  The veteran had 15 
degrees of foot dorsiflexion, 25 degrees of plantar flexion, 
zero degrees of eversion and five degrees of inversion.  He 
was nontender to palpation over the ankle joint but tender 
over the plantar aspect distal to his calcaneus.  The 
examiner also noted bilateral flat feet.  

The June 1996 examiner stated that throughout the entire 
examination the veteran "emphasized his pain with almost any 
maneuver performed.  However, there was no objective evidence 
of patient's discomfort.  The repeated statements by patient 
regarding to his constant pain were certainly out of 
proportion to physical findings noted on examination."  The 
examiner diagnosed status post resection of right accessory 
navicular, stated to be a congenital condition treated 
appropriately by excision due to local pain and without any 
relationship to a pre-existing pes planus deformity.  The 
examiner also noted that the veteran appeared to be 
ambulating without difficulty or discomfort on both feet.  
The examiner further diagnosed back pain, stating that there 
was no evidence of neurologic dysfunction and that on 
physical examination the veteran demonstrated a normal range 
of lumbar spine motion.  The examiner summarized that there 
was minimal physical disability noted on examination.  The 
examiner also noted normal knee motion with some bilateral 
crepitation stated to possibly be consistent with the 
objective evidence of degenerative changes.  X-rays showed 
evidence of degenerative disc disease at the L5 to S1 level 
and evidence of a small exostosis on the left femur border.  
Knee 
x-rays were otherwise unremarkable and foot and ankle x-rays 
were interpreted as negative.

In a statement received in June 1996, the veteran argued for 
compensable evaluations for both knees and both feet, and for 
a higher evaluation for his back.

In a rating decision dated in September 1996, the RO 
increased the zero percent rating assigned for degenerative 
joint disease of the left knee to 10 percent, effective back 
to July 10, 1989.  

The veteran submitted a report of private evaluation dated in 
September 1997.  Physical examination of the ankles and knees 
showed no instability, crepitus, heat, erythema or lesions.  
There was a full range of bilateral knee motion, without 
instability.  The physician noted that x-rays showed 
degenerative disc disease at the L5 to S1 level of the lumbar 
spine.  There was noted to be no degenerative disease or 
joint space narrowing of a significant nature in weight 
bearing x-rays of both knees.  There was noted to be 
degenerative joint disease of the midtarsal joint, primarily 
at the talonavicular joint of the right foot.  Lumbar flexion 
and extension were limited by five percent, with bilateral 
flexion limited by one percent on the right and three percent 
on the left.  The veteran had left knee motion from zero to 
104 degrees and right knee motion from zero to 96 degrees.  

A VA examination was conducted in January 1998.  The examiner 
noted that the veteran was working as an emergency medical 
technician and practical nurse, but stopped due to inability 
to lift patients, instead working in social services.  
Examination revealed a mild loss of lumbar lordosis.  The 
veteran denied numbness, weakness, and paresthesias in the 
lower extremities.  He stated that the pain was constant, 
without exacerbating or relieving factors, but with some 
improvement with Naprosyn.  He had 40 degrees forward 
flexion, 10 degrees extension and 15 degrees lateral bending.  
Straight leg raising was negative.  Lower extremity motor 
strength was full.  He complained of daily knee pain.  There 
was no knee effusion.  He was tender over the patellofemoral 
joints bilaterally.  Both knees were stable.  There was zero 
to 95 degrees of motion bilaterally.  The impressions were 
osteoarthritis of the lumbar spine and degenerative joint 
disease of both knees.  In an addendum the examiner noted 
that there was evidence of degenerative joint disease of the 
lumbar spine at L5 to S1.  The examiner stated that the 
veteran's claim of constant spine pain was not entirely 
consistent with degenerative joint disease since 
osteoarthritis usually is improved with rest and 
nonsteroidals and does have exacerbating and relieving 
factors.  The examiner noted that the veteran's pain was out 
of proportion to the objective evidence noted on x-ray and 
physical examination.  The examiner also added that the 
veteran had a slightly limited range of knee motion on 
physical examination, mostly limited flexion with tenderness 
over the patella.  The examiner indicated that the veteran's 
complaints of pain worsening dependent on weather and 
activity levels were consistent with early degenerative 
arthritis of the knees despite minimal evidence on 
radiographs.  The examiner concluded that the remainder of 
the knee examination did not significantly support limited 
function or excessive fatigability.  X-rays showed minimal 
degenerative changes of both knees and showed degenerative 
changes, spurring and disc disease with disc space narrowing, 
worse at L5 to S1, with a slight interval worsening since 
June 1996.

In April 1999, the veteran appeared for a VA examination.  He 
demonstrated lumbar flexion to 90 degrees, as compared to 60 
degrees in 1996, extension to 40 degrees and lateral bending 
and rotation to 50 degrees.  The examiner noted that the 
veteran demonstrated no pain throughout ranges of motion.  
The veteran complained of persistent left foot pain.  
Examination revealed bilateral pes planus.  The veteran was 
tender along the course of his tibialis posterior tendon 
bilaterally.  The assessment was tibialis posterior 
tendinosis due to age attrition rather than a specific 
service-connected event.

In July 1999 the veteran underwent further VA examination.  
The examiner reviewed the claims file and prior notes from 
April 1999 and June 1996.  At that time the veteran reported 
more recent problems with flat feet and reported that he used 
orthotics that had helped him in the past.  He was not using 
orthotics at the time of examination.  He described pain more 
in the proximal arch of the foot.  The veteran also 
complained of bilateral knee pain.  Physical examination 
revealed a full range of motion of both knees (extension and 
flexion from zero to 140 degrees).  The veteran did not have 
pain with flexion or extension.  His knees were stable to 
varus and valgus stress as well as to anterior and posterior 
drawer and Lachman's testing.  The veteran had no significant 
effusions.  He had 5/5 strength in his lower extremities.  
The examiner noted a mild amount of crepitus in the left 
knee.  

The July 1999 examiner also noted bilateral pes planus.  
There was a "supple deformity" of the right foot.  The 
examiner noted that the veteran had a weak single leg heel 
rise with his hind foot not going into varus on the right.  
There was a "too-many-toes" sign on the right but not the 
left.  There was tenderness in the proximal aspect of the 
arch bilaterally.  The examiner stated that he agreed with 
the physician who examined the veteran in April 1999, 
indicating that "I do not think that [the veteran's] his 
tibialis posterior tendinosis is most likely due to age and 
most likely not due to service connection."  The examiner 
stated that "he may in fact have some degenerative changes 
in his feet.  The amount of walking that he may have had to 
do in the military being a nurse or a medic may in fact 
predisposed him to arthritis in his feet.  The examiner also 
noted that the veteran had "very mild degenerative changes" 
in both knees.

Service Connection

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1999).  There are medical 
principles so universally recognized as to constitute clear 
and unmistakable proof, and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence.  38 C.F.R. § 3.303(c).  

A veteran's statements on clinical treatment may be 
sufficient to rebut the presumption of soundness, since the 
veteran is competent to say that he had difficulty hearing 
prior to service and such a statement does not involve a 
medical diagnosis or opinion as to causation.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  The Court has found that this 
presumption of aggravation applies where there is a worsening 
of the disability regardless of whether the degree of 
worsening was enough to warrant compensation; and that the 
veteran need not show a specific link between his in-service 
activity and the deterioration of his pre-service disability.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. 
Brown, 5 Vet. App. 163 (1993).  It is the Secretary's burden 
to rebut the presumption of in-service aggravation.  See 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Initial Matters

The veteran's claims of entitlement to service connection for 
pes planus and residuals of right tarsal navicular surgery 
are well grounded within the meaning of 38 U.S.C.A. §  5107, 
see Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), in that he has 
presented competent evidence of current disabilities that 
have plausibly been related by way of incurrence or 
aggravation to service, insofar as his claims of continuing 
and worsening symptomatology must be presumed truthful for 
the purposes of determining well groundedness.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993), and Savage v. Gober, 
10 Vet. App. 489 (1997).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The Board is also satisfied that all relevant and available 
facts have been properly developed.  The veteran has been 
examined by the VA in connection with his claim and has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Also, the development requested 
by Board remanded has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board thus 
finds all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.


Analysis:  Pes Planus

The veteran in this case is not afforded the presumption of 
soundness as bilateral pes planus was noted on the report of 
pre-induction examination.  See 38 C.F.R. § 3.304(b).  
Moreover, the Board notes that during service the veteran 
made frequent complaints pertinent to and was repeatedly 
treated for problems with his feet, with diagnoses pertinent 
to his arches and pes planus shown in service records.  Such 
problems resulted in assignment of a permanent profile with 
respect to activities such as prolonged standing, marching 
and running.  The assignment of the profile demonstrates a 
change in the condition of the veteran's lower extremities 
for the worse.  The record does not contain any competent 
evidence indicating that the worsening was due to the natural 
progression of pes planus.  Therefore, aggravation must be 
presumed and service connection for bilateral pes planus is 
warranted.  38 C.F.R. § 3.306(a); Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).

Analysis:  Right Tarsal Navicular

The veteran's bilateral navicular problem was not noted at 
the time of service entrance; however, the record contains a 
competent medical opinion indicating that the veteran's right 
accessory navicular bone was congenital in nature.  There is 
no competent evidence refuting that conclusion; thus, the 
presumption of soundness is successfully rebutted.  See 
38 C.F.R. § 3.303(c).  Service records, although noting the 
veteran's continued complaints of pain in the navicular area, 
do not document any increase in navicular disability or 
complications/additional findings subsequent to surgery.  At 
separation no navicular disability was noted, and post 
service records note only an asymptomatic scar, described in 
February 1990 as "difficult to find."  The Board does not 
discount the veteran's own statements as to increased pain, 
particularly as he has worked as a nurse.  See Pond v. West, 
12 Vet. App. 341 (1999).  However, the veteran's interest in 
this matter may influence his opinion as to his degree of 
disability.  Furthermore, there is no evidence that the 
veteran possesses any particular expertise concerning 
orthopedic foot problems.  See Black v. Brown, 10 Vet. App. 
279, 284 (1997); cf. Goss v. Brown, 9 Vet. App. 109, 113-15 
(1996).  The Board also to note that although the June 1996 
VA examiner indicated possible adherence of the veteran's 
right navicular scar to underlying structures upon motion, 
that examiner stated that the scar was nontender and did not 
indicate any resulting limitation of motion or other 
disabling clinical findings resulting from the scar.  In 
fact, the June 1996 examiner opined that the veteran's 
navicular problem had been appropriately treated with surgery 
during service.  The competent and probative medical evidence 
does not support the veteran's argument that his navicular 
disability increased as a result of in-service treatment, or 
otherwise was aggravated during service.

Rating Evaluation

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  Where rating evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that 
degenerative arthritis is evaluated based on limitation of 
motion of the affected part.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a rating of 10 percent 
is warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight 
limitation of the lumbar spine is evaluated as 10 percent 
disabling; moderate limitation is evaluated as 20 percent 
disabling and severe limitation is evaluated as 40 percent 
disabling.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999) pertains to 
intervertebral disc syndrome.  Under that code, a zero 
percent evaluation is applied to a post-operative, cured 
condition.  A 10 percent evaluation requires mild symptoms.  
A 20 percent evaluation is for moderate symptoms and 
recurring attacks.  A 40 percent evaluation is applied for 
severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 evaluation is the maximum 
evaluation for this diagnostic code, requiring evidence of a 
pronounced condition, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  Id.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999) provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

When a knee disorder is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a zero 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  If 
a veteran does not meet the criteria for a zero percent 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261, there is no additional disability for which a separate 
rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 
1, 1997).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Initial Matters

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

In the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  In that respect 
the Board notes that consistent with the remand dated in 
August 1997, the veteran has been afforded recent VA 
examination of his spine and knees, responsive to the 
criteria in VA's Schedule.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  See also Stegall v. West, 
11 Vet. App. 268 (1998).

Analysis:  Lumbar Spine

The veteran is currently assigned a 10 percent evaluation for 
degenerative arthritis of the lumbar spine with limitation of 
motion, under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5292.  
38 C.F.R. § 4.27 (1999) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  


The Board first notes that the 10 percent evaluation 
currently assigned is the maximum percentage available under 
Diagnostic Code 5003.  Under Diagnostic Code 5292, higher 
evaluations are awarded based on evidence of moderate or 
severe limitation of spine motion.  In this case, evidence 
shows limitations of only 10 to 15 degrees due to pain 
shortly after discharge, with medical opinion that such 
motion was "adequate."  In October 1992 he demonstrated a 
degree of back flexion that permitted him to reach to within 
six inches of his toes.  In June 1996, the examiner noted 
that there was no objective evidence of the veteran's 
discomfort and concluded that the veteran had a normal range 
of lumbar spine motion with only minimal disability on 
examination.  Consistent with such is the report of lumbar 
motion studies submitted by the veteran and completed in 
September 1997:  Lumbar flexion and extension were limited by 
only five percent.  Again in January 1998 a VA examiner 
indicated that the veteran's complaints of spine pain were 
not consistent with his diagnosis, noting flexion to 40 
degrees.  In April 1999 he had lumbar flexion to 90 degrees, 
better than that shown upon examinations in 1996 and 1998.  
That examiner noted that there was no pain with motion.

Based on consideration of the competent medical statements, 
to include by the private examiner, the Board concludes that 
the veteran's lumbar motion limitations are no more than mild 
or minimal.  The competent and probative evidence is 
consistent in showing his complaints of pain, to include as 
limiting his motion, to be out of proportion to clinical 
findings and inconsistent with stated diagnoses.  Moreover, 
the entire evidentiary record shows no listing, spasm, 
neurologic deficit or additional symptomatology to warrant 
consideration of Diagnostic Codes 5293 or 5295.  In 
determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability. To do otherwise would be error as 
a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Furthermore, the assignment of a particular Diagnostic Code 
is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In 
this case, Diagnostic Codes 5293 and 5295 are not appropriate 
given factors as the veteran's relevant medical history and 
his demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992). 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  

Analysis:  Knees

The evidence in this case is consistent in noting the absence 
of any instability, locking or any giving way of either knee 
to warrant application of Diagnostic Code 5257 and/or 
VAOPGCPREC 23-97 (July 1, 1997).  Nor is there competent 
diagnostic or clinical evidence of joint deformity of the 
knee.  Rather, the veteran's complaints are limited to knee 
pain and motion/activity limitations resulting from knee 
degeneration.  

The Board will first address the left knee, assigned a 10 
percent evaluation pursuant to Diagnostic Code 5260-5003.  A 
10 percent evaluation is the maximum allowable under 
Diagnostic Code 5003.  Moreover, a review of the complete 
evidentiary record does not reveal that the veteran's left 
knee motion, flexion or extension, has at any point been 
sufficiently limited to warrant a compensable evaluation 
under Diagnostic Code 5260.  The Board has considered the 
veteran's complaints of pain, but notes the consistent 
medical evidence showing no effusion, redness, heat, weakness 
or fatigue to demonstrate additional functional impairment 
due to such.  Thus, no evaluation higher than 10 percent is 
warranted for the left knee.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

With respect to the right knee, the Board notes that the 
record does contain diagnostic test evidence of degenerative 
changes, in addition to the veteran's complaint of right knee 
pain and motion limitation.  As with the left knee, the 
evidence does not reflect a limitation of flexion or 
extension sufficient to warrant assignment of a compensable 
evaluation under Diagnostic Code 5260 or Diagnostic Code 
5261.  Nor does the evidence reflect additional functional 
impairment due to pain, as shown by no effusion, redness, 
heat, weakness or fatigue.  However, the veteran's right 
knee, as with the left, has at points shown some limitation 
of motion, and competent medical professionals have indicated 
that the veteran's complaints of pain, particularly with 
activity or weather changes, are consistent with his 
diagnosis of degenerative changes.  As such, the Board finds 
assignment of a 10 percent evaluation under Diagnostic Code 
5003 is warranted for the right knee.  No higher evaluation 
is warranted for either knee, even with consideration of all 
potentially applicable diagnostic codes.  See Schafrath, 
supra.

Other Matters

The Board notes that the veteran has reported changing his 
employment due to limitations in lifting; however, the he 
reports that he is and has been employed in social services, 
as a field agent.  He has reported no significant 
interference with such employment due to his lumbar or knee 
problems, and has not required any hospitalization for those 
disabilities.  Thus, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999) is in order. 


ORDER

Service connection for pes planus is granted.  

Service connection the right tarsal navicular is denied.

An evaluation in excess of 10 percent for service-connected 
degenerative joint disease of the lumbar spine is denied.

An evaluation in excess of 10 percent for service-connected 
degenerative joint disease of the left knee is denied.

A 10 percent evaluation for service-connected degenerative 
joint disease of the right knee is granted, subject to the 
laws and regulations governing the payment of monetary 
awards; an evaluation in excess of 10 percent is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

